OPINION OF THE COURT
Virginia Knaplund, J.
Defendant is charged with a violation of a New York State Department of Transportation rule (17 NYCRR 182.31), driving a restricted vehicle on the Hutchinson River Parkway.
The facts are not in dispute. Defendant, a Connecticut resident, owns and drives a pickup truck registered and licensed in Connecticut as a "combination” passenger/pickup vehicle. Vehicles with Connecticut licenses marked "combination” are permitted on Connecticut parkways.
On July 6, 1990 defendant was given a ticket for driving on the Hutchinson River Parkway in a vehicle that was not a *353passenger vehicle. On that day all entrances to the Parkway bore signs which read "Passenger Cars Only”.
The Hutchinson River Parkway is a State highway governed by the rules and regulations of the New York State Department of Transportation. (17 NYCRR Part 180 et seq.) Trucks are not permitted on the parkways in the New York State Parkway system. (17 NYCRR 182.31 [m].) Section 1621 of the Vehicle and Traffic Law provides that the Department of Transportation with respect to State highways may prohibit, restrict or regulate the operation of vehicles on any controlled access highway. Section 182.31 has been upheld as being neither vague nor unconstitutional. (People v Hebra, 116 Misc 2d 350 [App Term, 2d Dept].)
A truck is defined as follows: "Truck. Every motor vehicle designed, used or maintained primarily for the transportation of property; provided, however, that a pickup truck or a van which is legally registered as a passenger vehicle and which has passenger license plates shall not be deemed to be a truck.” (17 NYCRR 181.1 [49].)
Defendant’s pickup does not have passenger plates; it has something termed in Connecticut as "combination” plates. Therefore it does not fit within the above exception.
Defendant’s argument that his "combination” Connecticut license plate is the same as a New York passenger plate cannot prevail, because his pickup would not qualify for a passenger plate in New York, which requires the addition of a permanent camper top, rear seats, or brackets for rear seats. Defendant readily admitted that his pickup has none of these.
Defendant is guilty of driving a restricted vehicle on the Hutchinson River Parkway. The fine is $25 payable on or before September 21,1990.